Per Ctjriam :
The first three specifications of error are to the findings of fact by the learned judge below. As this was a reference under the act of 1874, the findings of fact by the court are not reviewable here, further than the finding of a jury is reviewable upon a writ of error in a common law proceeding: Jamison v. Collins, 83 Pa. 359; Lee v. Keys, 88 Pa. 175; Brown v. Dempsey, 95 Pa. 243; Commonwealth v. Lehigh Valley R. Co., 104 Pa. 89; Bradlee v. Whitney, 108 Pa. 362. In such cases we can only hear and determine questions of law arising upon bills of exception to the rulings of the judge relating to the evidence or law.
With these questions of fact out of the case there is nothing left of any importance. It certainly was not error for the court to hold (see fourth assignment) that the delay of these proceedings for over five years after the destruction of the bridge, was a reason why a chancellor should hesitate to interfere with the defendant’s franchise, and, when considered with the other facts in the cas'e,; a conclusive reason why he should not do so. We find nothing which would have justified the -learned judge below in entering a judgment for the commonwealth upon the quo warranto.
Judgment affirmed.